—In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Rockland County (Miller, J.), entered November 27, 1996, which granted the plaintiff wife’s motion for additional counsel fees in the amount of $25,000.
Ordered that the order is affirmed, with costs.
The defendant’s contention that he did not agree to waive a *373hearing on the issue of attorney’s fees is refuted by the record. The record reveals that the parties stipulated that the issue would be decided without a hearing. Furthermore, there is sufficient evidence in the record to support the Supreme Court’s determination (see, Matter of Quick v Quick, 226 AD2d 644).
The defendant’s remaining contentions are without merit. Rosenblatt, J. P., Miller, Thompson and Santucci, JJ., concur.